The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 to 10, 12, 15 to 20, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 10529828, English language translation provided.
	CN ‘828 teaches a silicone sealant which contains a polysiloxane having terminal hydroxyl groups, an acetoxysilane crosslinking agent, a titanium catalyst and silica.  See for instance the Content of the Invention section of the English language translation.
	Of particular importance please see Embodiment 4.  This contains 100 parts by weight of OH terminated siloxane, 5 parts by weight, based on OH terminated siloxane, of propyl triacetoxysilane, .03 parts by weight, based on OH terminated siloxane, propyl titanate and 25 parts by weight, based on OH terminated siloxane, silicon dioxide.  This meets the requirements of claims 1 and 23 as well as claims 3 to 9.
	For claims 10 and 11 note that this does not explicitly teach that the propyl or butyl groups are n-propyl or n-butyl but given the limited number of isomers for the propyl or butyl group the skilled artisan would have immediately envisioned such a group.  Furthermore since the teaching of possible catalysts includes both propyl and isopropyl, it would follow that any isomerization would be specifically noted such that, in the absence thereof, the “normal” chain would be expected and thus anticipated.
	For claim 11 note that this is an optional component.
	For claims 15 to 17 note that these claims are met by the –OH terminated silox-ane found in Embodiment 4.  While this does not specifically teach a corresponding “e” number the Examiner notes that the skilled artisan would recognize that a viscosity as found in the CN reference will corresponds to an “e” value within the widely claimed range. This is evidenced by the fact that page 8 of the specification teaches comparable viscosity ranges that embraces those found in Embodiment 4.  
	For claim 18 note that fumed silica is another name for gas phase silica.1
	For claim 19 note that the tackifier added in Embodiment 4 meets this requirement.
	The silicone sealant in the CN reference is a cured material meeting claim 20.
	For claim 22 note that Embodiment 4 uses a siloxane having a viscosity of 10,000 mPa.s. 
	
Claim 21 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 105295828, English language translation.
	This reference does not teach this specific skin formation requirement.  Note, though, that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In this manner the skilled artisan would have expected the curable composition in the CN reference to inherently possess this property.  If applicants are of the position that the prior art does not, in fact, possess the same properties as the claimed composition, the claimed composition should be amended to distinguish itself from the prior art.  

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over CN 10529828, English language translation provided.
	The Embodiment 4 referenced above contains a tin compound but it is clear from the totality of the teachings in the CN reference that tin is not required.  See for instance the teaching:

    PNG
    media_image1.png
    55
    705
    media_image1.png
    Greyscale

such that the skilled artisan would have been motivated to use of any of these catalysts alone.  As this applies to the claims, the skilled artisan would have found it obvious to use an n-butyl titanate as the catalyst or the propyl titanate alone.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CN 10529828, English language translation provided, as applied to claim 1 above, and further in view of Davio et al.
	The CN reference teaches silanes but makes no reference to using partial condensates in combination. 
	Davio et al. teach a crosslinkable composition based on OH terminated polysilox-anes and acetoxysilanes such that this is considered to be analogous art.  Davio et al. teach that the crosslinking agent can be an acetoxysilane and that dimers and/or trimers thereof can be used together.  See paragraph 26.
	Since Davio et al. teach that dimers and/or trimers can be used in combination with acetoxysilane crosslinking agents, one having ordinary skill in the art would have found the use a dimers and/or trimers in combination with the acetoxysilane crosslinking agents in the CN reference to have been obvious, with the expectation of obtaining useful and predictable results.  Adjusting the amount of such dimers/trimers would have been within the skill of the ordinary artisan as well.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this manner claims 33 and 34 are rendered obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
10/3/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
	


    
        
            
        
            
        
            
    

    
        1 This is evidenced by paragraph 42 of USPGPub 2009/0066774 or paragraph 69 of USPGPub 2010/0151257.